ADAMS, Justice.
This is an appeal from a dismissal of the defendant, Joan Davis Parker. The plaintiff, James C. Parker, filed a complaint against his ex-wife Joan Parker, claiming that she had perjured herself during their divorce proceedings, thereby committing a fraud upon the court to his detriment. The court granted defendant Parker’s motion to dismiss for failure to state a claim upon which relief could be granted. No evidence was presented to the court. We affirm.
At 15A C.J.S. Conspiracy § 16, the following appears:
[A]s a general rule, in the absence of statute, no action lies to recover damages caused by perjury, false swearing, subornation of perjury, or an attempt to suborn, an action for damages for conspiracy to commit perjury and for the giving of false testimony or for subornation or attempted subornation of perjury, cannot ordinarily be maintained....
The plaintiff has not alleged in his complaint any facts which would take his case without the operation of the general rule. Thus, the trial judge committed no error in dismissing his complaint. The judgment is due to be affirmed.
AFFIRMED.
TORBERT, C.J., and JONES, SHORES and STEAGALL, JJ., concur.